Citation Nr: 0707558	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-21 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial increased rating, greater than 
30 percent, for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial increased rating, greater than 
20 percent, for lumbosacral degenerative joint disease.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to April 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which granted service connection for PTSD, 
rated at 10 percent, and lumbosacral degenerative joint 
disease, rated at 20 percent.  The veteran appeals the 
initial ratings for these disabilities.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge during the August 2005 video-
conference hearing.  A transcript of the hearing is of 
record.

In December 2005, the claims were remanded by the Board to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  In September 2006, the RO increased the 
rating for PTSD to 30 percent, effective from the date of the 
claim, and continued the rating for the lumbosacral spine.  
As this was not a complete grant of benefits, both issues 
remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDINGS OF FACT

1.  PTSD is not manifested by more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events); there is no stereotyped speech, 
flattened affect or impaired judgement.  

2.  Lumbosacral degenerative joint disease is manifested by 
no more than moderate limitation of lumbar spine motion, 
including as a result of pain and dysfunction, without 
evidence of severe limitation of motion, severe lumbosacral 
strain, forward flexion of the thoracolumbar spine 30 degrees 
or less, ankylosis of the entire thoracolumbar spine, or 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5010, 5292, 5293 (before and after September 
23, 2002) and 5237, 5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claim 
by correspondence dated in April 2002.  See VAOPGCPREC 8-03; 
69 Fed. Reg. 25180 (2004).  Additional letters were sent in 
November 2003 and January 2006.  Adequate opportunities to 
submit evidence and request assistance have been provided.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.  Because of the decision in this case, 
any failure of VA to notify the veteran of the duty to notify 
and duty to assist in claim involving a disability rating and 
an effective date for the award of benefits is harmless 
error.  The Board finds the available medical evidence is 
sufficient for an adequate determination. Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant.

Law and regulations - General 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. at 
126.  Both of the issues on appeal are of this nature.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Law and Regulations - PTSD

Evaluation of disability from mental disorders  (a) When 
evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
(b) When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  See 38 C.F.R. § 4.126 
(2006).  



General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
        38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Court has held that global assessment of functioning 
(GAF) scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  GAF scores ranging between 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF of 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Factual Background and Analysis

In this case, the veteran asserts that his service-connected 
PTSD is more severely disabling than indicated by the present 
30 percent rating.  Service medical records show he had a 
phobia of artillery and weaponry related to head injury.  VA 
treatment records dated in 2002 and 2003 show complaints and 
diagnosis of PTSD.  He was on medication to help him sleep.  
On VA examination in January 2003 he reported he experienced 
constant low grade depression since head injury in service.  
He had been married one time and he had one child.  He 
complained about increased irritability affecting his 
marriage and other relationships.  He had managed to keep its 
effects out of the workplace.  He worked as a seasonal 
carpenter.  He reported several flashbacks a year, and weekly 
nightmares of the accident.  He avoided reminders of the 
accident but denied other symptoms associated with PTSD.  On 
examination, he was well-groomed and psychomotor activity was 
normal.  Insight and judgment were good, and thought process 
was normal.  The diagnosis was PTSD and dysthymia, the GAF 
was 65, denoting mild symptoms.  

Treatment notes dated from 2003 to 2006 show that in 
February, May and July 2003 his GAF was in the 55-60 range.  
A psychiatry noted dated in November 2003 shows a GAF of 48.  
The examiner noted that the veteran was in reasonable mental 
and physical health, a little anxious and depressed, but not 
extremely so.  The examiner felt that the veteran's back and 
PTSD interfered with his employment and he should probably be 
100% for PTSD and his back.  A social work noted dated in 
March 2004 reflects that the veteran was looking for more 
construction work but that he was worried his back would go 
out.  He reportedly became depressed at nights, and slept 
about four hours per night.  He thought about what should 
have been for him in the military.  He felt that after he 
received the injury with artillery, the military did not give 
him the support he needed.  In a March 2005 social work 
noted, the veteran reportedly was oriented, had full affect, 
neutral mood and spontaneous speech.  He reported he still 
awakened with artillery dreams.  He reported he was working 
but that his back went out.  

In August 2005, the veteran testified at a video hearing 
before the undersigned.  He related that he stall had 
flashbacks, and suffered from panic attacks.  He indicated 
that during the hearing he was actually experiencing a panic 
attack.  He had been working for the same company since 1987, 
and he had vivid recollections of his accident in service 
that bothered him greatly.

The veteran was afforded a VA examination for evaluation of 
PTSD in August 2006.  The examiner noted the veteran's 
history as reflected in the claims folder.  The veteran 
reported his stressor of being blown back and knocked out by 
artillery in service.  He reported problems with sleep, and 
noted he slept only four to six hours per night.  He 
reportedly gets nightmares two to three times per month.  He 
relives the experience after the nightmares and cannot return 
to sleep.  He reported being depressed on and off, but he was 
not suicidal or homicidal.  He denied auditory or visual 
hallucinations.  No delusions were noted.  He did report 
feeling that others in his employment watch him.  He denied 
anxiety and reported panic attacks only when working at 
higher elevations.  He reported he did not like going into 
crowds.  He reported seeing his social worker once per month.  
He was on no medication.  He was working as a carpenter.  On 
mental status examination, the veteran had good hygiene and 
good eye contact.  He was appropriately dressed.  His speech 
was normal, mood was euthymic, affect was appropriate, and 
thought process organized.  He had not auditory or visual 
hallucinations.  He had no homicidal or suicidal ideations, 
and no psychotic symptoms.  Memory was good.  He was alert 
and oriented.  Judgment and insight were fair.  The diagnosis 
was PTSD, GAF 51.  The examiner noted that the veteran was 
not able to give the full criteria for PTSD.  Specifically, 
the examiner noted the veteran had a good relationship with 
his wife of 31 years and his daughter, and that he had been 
at the same job since 1987.  He summarized that the PTSD 
symptoms were presently mild.  

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is presently manifested by 
not more than an occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events.  
The veteran does not meet the criteria for a 50 percent 
rating, as there is an absence of reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The record is replete with reference to the 
fact that the veteran's speech is normal, there are no speech 
stereotypes, and affect has been full.  He has maintained the 
same job since 1987.  The veteran's symptoms do not meet the 
criteria for an increased 50 percent rating at any time since 
the date of this claim.  A 30 percent rating is consistent 
with the assigned GAF scores which vary from 48 to 65.  The 
scores, combined with the veteran's documented functioning 
demonstrated by his sustained personal and occupational 
relationships compel a conclusion that an evaluation in 
excess of 30 percent is not warranted.  

It is significant to note that the veteran urges that the 
PTSD has affected his ability to establish and maintain 
effective relationships, but that VA regulations prohibit the 
assignment of an evaluation based solely upon social 
impairment.  See 38 C.F.R. § 4.126(b).  There is also no 
evidence of symptoms in excess of those warranted for a 30 
percent rating.  Therefore, the Board finds entitlement to a 
rating in excess of 30 percent is not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran essentially 
claims he is unemployable as a result of his PTSD, this 
assertion is inconsistent with the available medical 
evidence, the assigned GAF scores and his work history.  The 
Board finds a 30 percent rating represents a high degree, but 
less than marked, interference with employment consistent 
with the evidence of record.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Law and Regulations - Lumbosacral Degenerative Joint Disease

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2006).

During the pendency of this appeal, the rating criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002. See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  The Board will hereafter designate the 
regulations in effect prior to the respective amendments as 
the "old disc regulations" and the "old spinal regulations."

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board 
must first consider the claim under the appropriate old 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence after the effective date of the new regulations 
and consider whether a rating higher than the previous rating 
is warranted.

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)



5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003


Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

Factual Background and Analysis

Service medical records show the veteran was treated for low 
back pain and a herniated disc in service.  VA treatment 
records dated from 2002 to 2003 show recurrent low back pain.  
A report of VA spine examination dated in January 2003 shows 
that the veteran had constant dull low back pain.  He 
described it as 3 on a scale of 1/10.  He reported that his 
back could go out at any time without precipitating factors.  
He reported that he would take pain pills, use moist heat, 
and do exercises during these episodes.  He reported that he 
used a back brace when he performed his work as a seasonal 
carpenter.  He also reported that he missed multiple days of 
work due to back pain and that his work involved working on 
his knees.  On physical examination, flexion forward was to 
70 degrees and extension back was to 20 degrees.  Lateral 
flexion was to 25 degrees.  He had bony tenderness of the 
lumbar spine.  Bilateral straight leg raise was to 60 
degrees.  Neurological examination was normal.  MRI showed 
multiple level degenerative changes and disc bulging at L3-4 
to L5-6.  The diagnosis was lumbosacral degenerative joint 
disease and herniated nucleus pulposus per MRI.  

VA treatment records include an April 2005 medical note 
reflects that the veteran sought treatment for backache that 
had not been alleviated by medication.  Examination of the 
spine revealed no tenderness but there was pain on deep 
palpation in the lumbosacral region.  The assessment included 
chronic backache.  The veteran was put on a different pain 
medication and counseled on back stretching and walking.  

During his August 2005 hearing before the undersigned, the 
veteran testified that he had a good deal of pain and 
weakness in his back and it affected his job performance.  He 
experienced pain on twisting movements, and had spasm in the 
low back several times weekly.  

The veteran was afforded a VA examination for the spine in 
August 2006.  He reported limitations on his activities of 
daily living due to his back pain.  He described radiating 
back pain once to twice per week, and reported that the pain 
was a 5 or 6 out of 10.  He cannot mow grass, bicycle, take 
long walks, or ride in a car more than one hour at time.  He 
cannot perform his hobby woodworking as he used to do because 
he is limited in how long he can stand.  He denied bowel or 
urine problems.  He reported he missed no work in the past 
year due to his back but noted he was unable to miss work at 
his job as a union carpenter.  He reported daily pain and 
fatigue in the back.  He reported some loss of coordination.  
He reported taking an anti-inflammatory for pain.  
Medications were noted as Lodine and Darvocet.  The 
medications make him drowsy so he cannot take them on work 
days.  The veteran walked in from the waiting room with no 
difficulty.  Gait and posture were normal.  The lumbar spine 
had flexion of 0 to 90 degrees inactive with pain from 60 to 
90 degrees.  Extension was 0 to 10 degrees with pain from 5 
to 10 degrees.  Side bending and rotation were each 0 to 30 
degrees bilaterally.  There was no evidence of fatigue, 
weakness or loss of coordination in the lumbar spine.  
Sensory examination was normal, Romberg and Babinski was 
negative.  Deep tendon reflexes were +1/4 bilaterally.  X-
rays showed no bone deformity or disc space abnormality.  The 
diagnosis was chronic lumbosacral sprain demonstrating 
moderate limitations of activities of daily living and 
employment.  

VA treatment records dated through July 2006 reflect 
complaints consistent with those noted on the August 2006 
examination report.  

When service connection was granted in March 2003, the 
veteran was rated under Diagnostic Codes 5010, for arthritis, 
and 5292, for limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 5010, 5292.  The 
most recent rating decision reflects that the veteran is now 
rated 20 percent disabling under Diagnostic Codes 5010-5243.  
Thus, he is rated based on arthritis of the lumbosacral spine 
and intervertebral disc syndrome.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

In this case, the evidence shows that prior to September 26, 
2003, the veteran's service-connected low back problem is 
manifested by no more than moderate limitation of lumbar 
spine motion, including as a result of pain and dysfunction.   
In fact, during the VA examination in January 2003 it was 
noted that lumbosacral motion was affecting the veteran's 
daily activities but which was not more than moderate.  
Motion was somewhat painful.  This report is consistent with 
the other medical reports of record.  There was no evidence 
of a severe limitation of lumbar spine motion, severe 
lumbosacral strain, or intervertebral disc syndrome.  
Therefore, under the criteria applicable prior to September 
26, 2003, a rating in excess of 20 percent was not warranted.

The evidence also shows that since September 26, 2003, the 
veteran's service-connected low back disorder has been 
manifested by forward flexion of the thoracolumbar spine of 
greater than 30 degrees and a combined range of motion of the 
thoracolumbar spine of greater than 120 degrees.  The 2006 VA 
examination findings are shown to have been provided upon 
thorough examination and review of the claims file and are 
considered to be persuasive as to the veteran's present 
impairment.  There is no evidence of any more severe 
limitation of motion, including as a result of pain or 
dysfunction, ankylosis of the entire thoracolumbar spine, or 
intervertebral disc syndrome for a higher schedular rating.  
The Board notes that the veteran reported in 2006 that he had 
missed no work due to his back disorder in the past year.  
Therefore, the Board finds a rating in excess of 20 percent 
is not warranted under the applicable rating criteria 
effective either before or after the September 23, 2002, or 
September 26, 2003, revisions.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the evidence includes the 
veteran's subjective complaints that he is presently unable 
to work pain free in his chosen field due to low back pain, 
there is no objective or competent medical evidence 
demonstrating a marked interference with employment.  In 
fact, he has worked in his job since 1987.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.




ORDER

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder is denied.

Entitlement to a rating in excess of 20 percent for 
lumbosacral degenerative joint disease is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


